Filed 12/8/15 P. v. Goodman CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




THE PEOPLE,                                                                                  C079016

                   Plaintiff and Respondent,                                     (Super. Ct. No. 14F07190)

         v.

REGINA RENEE GOODMAN,

                   Defendant and Appellant.




         Appointed counsel for defendant Regina Renee Goodman has asked this court to
review the record to determine whether there exist any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436 (Wende).) We shall modify the judgment to
correct erroneous imposition of fees and fines, and affirm the judgment as modified.




                                                             1
                                     BACKGROUND
        Defendant was charged by amended complaint with vehicle theft (Veh. Code,
§ 10851, subd. (a)--count one), receipt of a stolen vehicle (Pen. Code, § 496d, subd. (a)--
count two),1 and two counts of receiving stolen property (§ 496, subd. (a)--counts three
and four). The amended complaint alleged that, as to counts one and two, defendant was
twice convicted of violations of Vehicle Code section 10851, subdivision (a) (§ 666.5,
subd. (a)), and that defendant served a prior prison term (§ 667.5, subd. (b)).
        Pursuant to a negotiated plea bargain, defendant pleaded no contest to count one
and admitted the prior theft allegation in exchange for dismissal of the balance of charges
and allegations against her and a stipulated split sentence of three years, with 16 months
in county jail and the remaining 20 months suspended under mandatory supervision. 2
        The trial court sentenced defendant to three years in county prison, to be served
locally pursuant to section 1170, subdivision (h)(5)(B), as a split term, with 16 months
served in county jail and the remaining 20 months suspended under mandatory
supervision subject to written mandatory supervision conditions. The court orally
imposed mandatory fees and fines as set forth in the written mandatory supervision
conditions, but “only in the minimum amounts.” The written mandatory supervision
conditions included the following fees and fines: a $300 restitution fine (§ 1202.4); a
$300 “additional restitution fine” pursuant to section “1202.44,” stayed pending
successful completion of probation; a $40 court security surcharge fee (§ 1465.8, subd.
(a)(1)), a $30 court facility fee (Gov. Code, § 70373), and a criminal impact fee



1   Further undesignated statutory references are to the Penal Code.
2 The record provided to us does not contain a transcript of the change of plea hearing.
Counsel explicitly indicates that defendant’s appeal is “based upon the sentencing or
other matters occurring after the plea.” Most likely this is because defendant did not
obtain a certificate of probable cause; although the record contains her request for one, it
does not show that the request was granted.

                                              2
“calculated as 20% of the base fine amount” (§ 1465.7, subd. (a)). The court reserved the
issue of restitution to victim John Ford (§ 1202.4, subd. (f)(11)), and ordered that
defendant “pay restitution plus interest if the restitution amount is fifty dollars ($50.00) or
more, with ten percent (10%) per annum interest accruing as to each installment on the
date the installment becomes due” (§ 1214.5, subd. (b)(2)). Defendant was awarded 321
days of presentence custody credit (161 actual days plus 160 days of conduct credit). She
filed a timely notice of appeal.
                                       DISCUSSION
       Counsel filed an opening brief that sets forth the facts of the case and requests that
we review the record and determine whether there are any arguable issues on appeal.
(Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of the right to file a
supplemental brief within 30 days of the date of filing of the opening brief. More than 30
days have elapsed, and we have received no communication from defendant.
       We have reviewed the record provided to us and found errors in sentencing.
       First, the trial court imposed a criminal impact fee pursuant to section 1465.7,
subdivision (a), which provides that “[a] state surcharge of 20 percent shall be levied on
the base fine used to calculate the state penalty assessment as specified in subdivision (a)
of [s]ection 1464.” However, the trial court did not impose a base fine from which to
calculate the surcharge. Accordingly, we modify the judgment to strike the criminal
impact fee.
       Second, the trial court imposed and stayed a $300 “additional restitution fine”
pursuant to section 1202.44. Because defendant was sentenced to a term of
imprisonment in local custody followed by placement on mandatory supervision, the
statutorily mandated fine is found in section 1202.45, subdivision (b), rather than section
1202.44. (See People v. Fandinola (2013) 221 Cal.App.4th 1415, 1419-1423.) We
modify the judgment to impose and stay the applicable fine pursuant to the correct
authority. (People v. Turner (2002) 96 Cal.App.4th 1409, 1413-1415 [an unauthorized

                                              3
sentence may be corrected by an appellate court even in the absence of an objection or
argument below].)
        Having undertaken an examination of the record provided to us, we find no other
arguable error that would result in a disposition more favorable to defendant.
                                     DISPOSITION
        The judgment is modified to strike the criminal impact fee and the $300 fine
pursuant to section 1202.44 and to impose and stay a $300 mandatory supervision
revocation restitution fine pursuant to section 1202.45. As modified, the judgment is
affirmed.



                                                       /s/
                                                 Duarte, J.



We concur:



     /s/
Nicholson, Acting P. J.



       /s/
Hull, J.




                                             4